Exhibit 10.3

May 10, 2019

Bristow Group Inc. and

Bristow Holdings Company Ltd. III

2103 City West Blvd., 4th Floor

Houston, TX 77042

Attention: General Counsel

COMMITMENT LETTER

$75 million Superpriority Senior Secured Debtor-In-Possession Term Loan Credit
Facility

Ladies and Gentlemen:

Each of the institutions identified on Schedule 1 hereto (each, a “Lender”)
understands that BRISTOW GROUP INC. (“Holdings”) and BRISTOW HOLDINGS COMPANY
LTD. III (together with Holdings, jointly and severally, “you” or the
“Borrowers”) intend to enter into a $75 million Superpriority Senior Secured
Debtor-In-Possession Term Loan Credit Facility (the “DIP Facility”) on the terms
set forth in the DIP Facility Term Sheet attached as Exhibit A hereto and
incorporated herein by this reference (the “Summary of Terms”), and each Lender
is pleased to offer its several and not joint commitment to provide a portion of
the principal amount of the DIP Facility set forth opposite its name on Schedule
1 hereto, upon and subject to the terms and conditions set forth in this letter
(this “Commitment Letter”) and in the Summary of Terms.

An administrative agent reasonably acceptable to the Lenders will act as sole
Administrative Agent for the DIP Facility (the “Administrative Agent”). No
additional agents, co-agents or lenders will be appointed and no other titles
will be awarded with respect to the DIP Facility without our prior written
approval.

The commitment of each Lender hereunder is subject to the satisfaction of each
of the following conditions precedent and those conditions precedent set forth
or referred to in the Summary of Terms in a manner acceptable to the Lenders:
(a) no development or change occurring after the date hereof, and no information
becoming known after the date hereof, that, in our judgment, results in or could
reasonably be expected to result in a material adverse change in, or material
deviation from, the Information (as hereinafter defined), including without
limitation, a material change in the terms of the transactions contemplated
hereby or in the legal, tax, accounting or financial aspects of such
transactions, or in the post-transaction corporate and capitalization structure
of the Borrowers and their subsidiaries contemplated in this Commitment Letter
and in the Information; (b) the accuracy and completeness of all representations
that you and your affiliates make to the Lenders and your compliance with the
terms of this Commitment Letter (including the Summary of Terms); (c) the
negotiation, execution and delivery of definitive documentation for the DIP
Facility consistent with the Summary of Terms and otherwise satisfactory to the
Lenders; and (d) the payment of all fees set forth in the Summary of Terms that
are due and payable on or before the date set forth for payment of such fees in
the Summary of Terms.

In connection with the DIP Facility, you agree to provide and cause your
advisors to provide the Lenders or their advisors upon request with all
reasonably requested information and all evaluations prepared by you and your
advisors, or on your behalf, relating to the transactions contemplated hereby
(including the Projections (as hereinafter defined), the “Information”).



--------------------------------------------------------------------------------

You represent, warrant and covenant that (a) all financial projections
concerning the Borrowers and their subsidiaries that have been or are hereafter
made available to the Lenders or their advisors by you or any of your
representatives (or on your or their behalf) (the “Projections”) have been or
will be prepared in good faith based upon reasonable assumptions and (b) all
Information, other than Projections, which has been or is hereafter made
available to the Lenders or their advisors by you or any of your representatives
(or on your or their behalf) in connection with any aspect of the transactions
contemplated hereby, as and when furnished, is and will be complete and correct
in all material respects and does not and will not contain any untrue statement
of a material fact or omit to state a material fact necessary, in light of the
circumstances under which they were made, to make the statements contained
therein not misleading. You agree to furnish us with further and supplemental
information from time to time until the date of the initial borrowing under the
DIP Facility (the “Closing Date”) so that the representation, warranty and
covenant in the immediately preceding clause (b) are correct on the Closing Date
as if the Information were being furnished, and such representation, warranty
and covenant were being made, on such date. In issuing this commitment with
respect to the DIP Facility, the Lenders are and will be using and relying on
the Information without independent verification thereof.

You acknowledge that (a) the Lenders and/or their advisors on your behalf will
make available to the Lenders and/or receive Information and other confidential
materials in connection with the DIP Facility and the Borrowers or their
affiliates, or the respective securities of any of the foregoing and (b) each
Lender has entered into a Confidentiality Agreement, dated as of April 23, 2019
(each, an “NDA”), with the Borrower on behalf of itself and its subsidiaries.
Each Lender acknowledges and agrees that all such Information and other
confidential materials shall constitute “Confidential Information” as defined in
its NDA and that it shall treat all such Information and other materials,
including as to disclosure of such Information and other confidential materials,
in accordance with its NDA and shall be bound by all obligations and
restrictions imposed on it with respect to such Information and other
confidential materials.

By executing this Commitment Letter, you agree to reimburse the Lenders from
time to time on demand for all reasonable and documented out-of-pocket fees and
expenses (including, but not limited to, the reasonable fees, disbursements and
other charges of (i) Davis Polk & Wardwell LLP, as counsel to the Lenders and
the Administrative Agent, (ii) each special and local counsel to the Lenders
retained by the Lenders or the Administrative Agent in all applicable
jurisdictions and (iii) PJT Partners LP, as financial advisor to the Lenders)
incurred in connection with the DIP Facility, the preparation of the definitive
documentation therefor and the other transactions contemplated hereby. You
acknowledge that we may receive a benefit, including without limitation, a
discount, credit or other accommodation, from any of such counsel based on the
fees such counsel may receive on account of their relationship with us
including, without limitation, fees paid pursuant hereto.

You agree to indemnify and hold harmless each Lender and each of their
affiliates and their respective officers, directors, employees, agents,
accountants, attorneys, advisors and other representatives (each,
a “Representative”) and any Representative of such Representatives (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims, damages, losses, liabilities
and expenses (including, without limitation, the reasonable fees, disbursements
and other charges of counsel) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any matters contemplated by this Commitment Letter or
any related transaction or (b) the DIP Facility and any other financings, or any
use made or proposed to be made with the proceeds thereof IN ALL CASES, WHETHER
OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY, except to the extent
such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from (y) such Indemnified Party’s gross negligence or willful misconduct or
(z) such Indemnified Party’s material breach of its obligations under this
Commitment Letter. In the case of an investigation, litigation or proceeding to
which the indemnity in

 

2



--------------------------------------------------------------------------------

this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equityholders or
creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. You also agree that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to you
or your subsidiaries or affiliates or to your or their respective equity holders
or creditors arising out of, related to or in connection with any aspect of the
transactions contemplated hereby, except to the extent of direct, as opposed to
special, indirect, consequential or punitive, damages determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Indemnified
Party as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

This Commitment Letter and the contents hereof are confidential and, except for
disclosure hereof or thereof on a confidential basis to your accountants,
attorneys and other professional advisors retained by you in connection with the
DIP Facility or as otherwise required by law, may not be disclosed by you in
whole or in part to any person or entity without our prior written consent;
provided, however, it is understood and agreed that you may disclose this
Commitment Letter (including the Summary of Terms) but not the fees contained in
the Summary of Terms after your acceptance of this Commitment Letter, in filings
with the Securities and Exchange Commission and other applicable regulatory
authorities and stock exchanges. Notwithstanding anything to the contrary in the
foregoing, you shall be permitted to publicly disclose this Commitment Letter to
the extent necessary to obtain approval of the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”) for the DIP
Facilities; provided that, to the extent any such disclosure of the fees set
forth in the Summary of Terms is necessary to obtain Bankruptcy Court approval,
such disclosure shall be made via a filing under seal and, to the extent
required, by providing an unredacted copy thereof directly to the Bankruptcy
Court. The Lenders hereby notify you that pursuant to the requirements of the
USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)
(the “Act”), each of them is required to obtain, verify and record information
that identifies you, which information includes your name and address and other
information that will allow the Lenders, as applicable, to identify you in
accordance with the Act. The Borrowers or any of their subsidiaries or any of
their respective obligations, in each case, who agree to be bound by the terms
of this paragraph (or language substantially similar to this paragraph or as
otherwise reasonably acceptable to you and the Lenders). This paragraph shall
terminate on the first anniversary of the date hereof.

You acknowledge that any Lender or its affiliates may be providing financing or
other services to parties whose interests may conflict with yours. The Lenders
agree that they will not furnish confidential information obtained from you to
any of their other customers and that they will treat confidential information
relating to you and your affiliates with the same degree of care as they treat
their own confidential information. The Lenders further advise you that they
will not make available to you confidential information that they have obtained
or may obtain from any other customer. In connection with the services and
transactions contemplated hereby, you agree that, subject to the NDA, the
Lenders are permitted to access, use and share with any of their affiliates,
agents, advisors (legal or otherwise) or representatives any information
concerning you or any of your affiliates that is or may come into the possession
of any Lender or any of its affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the transactions and commitments described herein
regarding the DIP Facility are arm’s-length commercial transactions between you
and your affiliates, on the one hand, and each Lender, on the other hand,
(ii) you have

 

3



--------------------------------------------------------------------------------

consulted your own legal, accounting, regulatory and tax advisors to the extent
you have deemed appropriate, and (iii) you are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby; (b) (i) each Lender each has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for you, any of your affiliates or any other person
or entity and (ii) no Lender has any obligation to you or your affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (c) the Lenders and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from yours and those of your affiliates, and the Lenders have no
obligation to disclose any of such interests to you or your affiliates. To the
fullest extent permitted by law, you hereby waive and release any claims that
you may have against any Lender or its affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated by this Commitment Letter.

This Commitment Letter (including the Summary of Terms) shall be governed by,
and construed in accordance with, the laws of the State of New York. Each Lender
and you hereby irrevocably waives any and all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter (including the
Summary of Terms), the transactions contemplated hereby and thereby or the
actions of the Lenders in the negotiation, performance or enforcement hereof.
Each Lender and you hereby irrevocably and unconditionally submit to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan in New York City in
respect of any suit, action or proceeding arising out of or relating to the
provisions of this Commitment Letter (including the Summary of Terms) and the
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. Nothing in this Commitment Letter or the Summary
of Terms shall affect any right that a Lender or any affiliate thereof may
otherwise have to bring any claim, action or proceeding relating to this
Commitment Letter (including the Summary of Terms) and/or the transactions
contemplated hereby and thereby in any court of competent jurisdiction to the
extent necessary or required as a matter of law to assert such claim, action or
proceeding against any assets of the Borrowers or any of their subsidiaries or
enforce any judgment arising out of any such claim, action or proceeding. Each
Lender and you agree that service of any process, summons, notice or document by
registered mail addressed to you shall be effective service of process against
you for any suit, action or proceeding relating to any such dispute. Each Lender
and you waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceedings brought in any such court, and any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction you are or may be subject by suit upon judgment. Notwithstanding
the foregoing, upon any commencement of the Chapter 11 Cases (as defined in the
Restructuring Support Agreement (as hereinafter defined)) and until entry of a
final decree in each of the Chapter 11 Cases, each of the parties hereto agrees
that the Bankruptcy Court shall have exclusive jurisdiction of all matters
arising out of, or in connection with, this Commitment Letter.

The provisions of the immediately preceding six paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the DIP
Facility shall be executed and delivered, and notwithstanding the termination of
this Commitment Letter or any commitment or undertaking of any Lender hereunder.

Solely to the extent a Lender is an EEA Financial Institution (as defined in
Annex I), the parties hereto acknowledge and consent to the provisions attached
hereto as Annex I, which are part of this Commitment Letter.

 

4



--------------------------------------------------------------------------------

This Commitment Letter may be executed in counterparts which, taken together,
shall constitute an original. Delivery of an executed counterpart of this
Commitment Letter by telecopier or facsimile shall be effective as delivery of a
manually executed counterpart thereof.

This Commitment Letter (including the Summary of Terms) and the Restructuring
Support Agreement, dated on or about the date hereof (the “Restructuring Support
Agreement”), among Holdings, certain of its affiliates, each Supporting Secured
Noteholder (as defined therein) party thereto, embodies the entire agreement and
understanding among the Lenders, you and your affiliates with respect to the DIP
Facility and supersedes all prior agreements and understandings relating to the
specific matters hereof. However, please note that the terms and conditions of
the commitments of the Lenders and the undertakings of the Lenders hereunder are
not limited to those set forth herein or in the Summary of Terms. Those matters
that are not covered or made clear herein or in the Summary of Terms are subject
to mutual agreement of the parties. This Commitment Letter is not assignable by
the parties without the prior written consent of each other party and is
intended to be solely for the benefit of the parties hereto and the Indemnified
Parties; provided, however, the consent of the Borrower shall not be required
for a Lender to assign this Commitment Letter to another Lender, an affiliate of
a Lender, or an entity or an affiliate of an entity that administers or manages
a Lender.

This Commitment Letter and all commitments and undertakings of each Lender
hereunder will expire at 5:00 p.m. (New York time) on May 10, 2019 unless you
execute this Commitment Letter and return them to us prior to that time (which
may be by facsimile transmission), whereupon this Commitment Letter (including
the Summary of Terms) (which may be signed in one or more counterparts) shall
become binding agreements. Thereafter, all commitments and undertakings of each
Lender hereunder will expire on August 9, 2019 unless definitive documentation
for the DIP Facility is executed and delivered prior to such date.

THIS WRITTEN AGREEMENT (WHICH INCLUDES THE SUMMARY OF TERMS) AND THE
RESTRUCTURING SUPPORT AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, DW-TX, LP By: DW Partners, LP, its investment manager By:  
/s/ Houdin Honarvar Name:   Houdin Honarvar Title:   General Counsel/CCO DWV
Maple Investments II, Ltd. By:   /s/ Houdin Honarvar Name:   Houdin Honarvar
Title:   Director

 

[SIGNATURE PAGE TO DIP COMMITMENT LETTER]



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, HIGHBRIDGE MSF INTERNATIONAL LTD. By:   Highbridge Capital
Management, LLC, as Trading Manager By:  

/s/ Jason Hempel

  Name: Jason Hempel   Title:   Managing Director

 

[SIGNATURE PAGE TO DIP COMMITMENT LETTER]



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, 1992 TACTICAL CREDIT MASTER FUND, L.P. By:   Highbridge
Capital Management, LLC, as Trading Manager By:  

/s/ Jason Hempel

  Name: Jason Hempel   Title:   Managing Director

 

[SIGNATURE PAGE TO DIP COMMITMENT LETTER]



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P. By:   Highbridge
Capital Management, LLC, as Trading Manager By:  

/s/ Jason Hempel

  Name: Jason Hempel   Title:   Managing Director

 

[SIGNATURE PAGE TO DIP COMMITMENT LETTER]



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, Whitebox Advisors LLC Whitebox Multi-Strategy Partners, LP as
a Lender By:   Whitebox General Partner, LLC, its general partner By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and   General Counsel
Whitebox Asymmetric Partners, LP as a Lender By:   Whitebox General Partner,
LLC, its general partner By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and   General Counsel
Whitebox Caja Blanca Fund, LP as a Lender By:   Whitebox Caja Blanca GP, LLC,
its general Partner By:   Whitebox General Partner, LLC, its managing member By:
 

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and General Counsel

 

[SIGNATURE PAGE TO DIP COMMITMENT LETTER]



--------------------------------------------------------------------------------

Whitebox Relative Value Partners, LP as a Lender By:   Whitebox General Partner,
LLC, its general partner By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and General Counsel
Whitebox Credit Partners, LP as a Lender By:   Whitebox General Partner, LLC,
its general partner By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title:   Chief Executive Officer and General Counsel
Pandora Select Partners, LP as a Lender By:   Whitebox General Partner, LLC, its
general partner By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

[SIGNATURE PAGE TO DIP COMMITMENT LETTER]



--------------------------------------------------------------------------------

Whitebox GT Fund, LP as a Lender By:   Whitebox General Partner, LLC, its
general partner By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

[SIGNATURE PAGE TO DIP COMMITMENT LETTER]



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, Oak Hill Advisors, L.P., on behalf of certain funds and
separate accounts that it manages By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO DIP COMMITMENT LETTER]



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Phillip Waldier

  Name: Phillip Waldier   Title:   Vice President

 

[SIGNATURE PAGE TO DIP COMMITMENT LETTER]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN: BRISTOW GROUP INC.
By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer BRISTOW
HOLDINGS COMPANY LTD. III By:  

/s/ Geoffrey L. Carpenter

  Name: Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

[SIGNATURE PAGE TO DIP COMMITMENT LETTER]



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

[Schedule of Lender Commitments on file with the Lenders’ advisors.]



--------------------------------------------------------------------------------

EXHIBIT A

DIP FACILITY TERM SHEET

[ATTACHED]



--------------------------------------------------------------------------------

DIP FACILITY TERM SHEET

This Summary of Proposed Material Terms and Conditions (the “DIP Term Sheet”),
dated as of May 10, 2019, sets forth certain terms of the DIP Facility (as
defined below) proposed to be provided, subject to the conditions set forth
below, by the DIP Lenders (as defined below) to Bristow Group Inc. and Bristow
Holdings Company Ltd. III. Those entities which seek protection under chapter 11
of the Bankruptcy Code are referred to, collectively, as the “Debtors.” This DIP
Term Sheet does not constitute a commitment, a contract to provide a commitment,
an offer to sell, any solicitation to enter into any transaction, or any
agreement by the DIP Lenders to provide the financing described herein.

This DIP Term Sheet does not attempt to describe all of the terms, conditions,
and requirements that would pertain to the financing described herein, but
rather is intended to be a summary outline of certain basic items, which shall
be set forth in final documentation, which documentation shall be acceptable in
all respects to the DIP Agent and the DIP Lenders (each as defined below) in
their sole discretion. All capitalized terms not defined herein shall have the
meaning ascribed to them in the commitment letter to which this DIP Term Sheet
is attached (the “Commitment Letter”).

 

Facility   

The facility will be a senior, secured super priority, priming
debtor-in-possession credit facility (the “DIP Facility”; the loans thereunder,
the “DIP Loans”) in the aggregate principal amount of up to $75 million (the
“Total DIP Commitment”).

 

The Total DIP Commitment will be available upon entry of the DIP Order (as
defined below) and borrowings under the DIP Facility which may then be requested
until 120 days following the Petition Date (the “Availability Period”) in
minimum amounts of $25 million per draw. At the end of the Availability Period,
any unused portion of the Total DIP Commitment shall be terminated.

DIP Lenders    The members of that certain ad hoc group (the “Secured Notes Ad
Hoc Group”) of holders of the Company’s 8.75% Senior Secured Notes due 2023 (the
“Secured Notes”) that have agreed to provide the DIP Facility on the terms and
conditions set forth herein (the “DIP Lenders”). The “Required DIP Lenders”
shall mean, at any time, two or more, unaffiliated DIP Lenders holding more than
66 and 2/3% of the aggregated outstanding DIP Loans. DIP Agent    The
administrative agent and collateral agent for the DIP Facility (the “DIP Agent”)
will be selected by the DIP Lenders. Borrowers    Bristow Group Inc.
(“Holdings”) and Bristow Holdings Company Ltd. III (together with Holdings, the
“Borrowers” and, collectively with the Guarantors, the “Obligors” and, with all
direct and indirect subsidiaries of Holdings, the “Company”). Guarantors    Each
of the subsidiaries of Holdings that is a guarantor of the Secured Notes and
each of the entities on Schedule 1 hereto.

 

1



--------------------------------------------------------------------------------

Term    The DIP Facility will mature on the earliest of (i) the Outside Date (as
defined below), (ii) 90 days after the Petition Date unless a final order
approving the DIP Facility in form and substance reasonably satisfactory to the
Required DIP Lenders (the “DIP Order”) has been entered prior thereto, (iii) the
effective date of any chapter 11 plan and (iv) as directed by the Required DIP
Lenders following and during the continuation of any Event of Default (as
defined below) under the DIP Facility (the first of the foregoing to occur, the
“DIP Maturity Date”). Interest Rate    LIBOR + 6% per annum paid in cash,
monthly in arrears. Default Interest Rate    2% in excess of the Interest Rate,
paid in cash. Fees    [Omitted]. Use of Proceeds    The proceeds of the DIP
Facility shall be used by the Company in accordance with the DIP Budget (as
defined below) to provide working capital to the Company, fund the costs of the
administration of the Debtors’ bankruptcy cases and the consummation of the
restructuring as provided in a chapter 11 plan, that shall provide for the
treatment of the DIP Facility as set forth in this Term Sheet (the “Chapter 11
Plan” and the accompanying disclosure statement, the “Disclosure Statement”) or
otherwise as agreed upon by the Debtors and the Required DIP Lenders, in their
reasonable discretion. Mandatory Prepayments    The DIP Loans shall be subject
to mandatory prepayments upon certain events to be agreed (including without
limitation (a) with the net cash proceeds in excess of $2,000,000 from sales or
other dispositions of any assets of Holdings or any of its subsidiaries and
(b) upon the incurrence of indebtedness not permitted by the DIP Loan
Documents). Conversion/Payment upon Exit   

Subject to the effective date of a chapter 11 plan, the Borrowers shall have the
option to convert all outstanding principal amounts of the DIP Facility into an
agreed upon percentage of the equity of Holdings (the “Equity Conversion
Option”) at an agreed upon discount to the equity value set forth in the
Disclosure Statement, which such equity value shall be acceptable to the DIP
Lenders (the “Plan Equity Value”).

 

Amounts outstanding under the DIP Facility (including, without limitation,
accrued interest and all accrued fees, expenses and other amounts) shall be
payable in cash in full on the Effective Date; provided that the DIP Facility
may be rolled into an Exit Facility on a dollar-for-dollar basis, the terms of
such Exit Facility to be agreed

 

2



--------------------------------------------------------------------------------

   upon and acceptable to the DIP Lenders; provided, further that upon the DIP
Maturity Date, if a chapter 11 plan has not become effective, all outstanding
principal amounts of the DIP Facility (and all other accrued amounts, including,
without limitation, accrued interest and all accrued fees, expenses and other
amounts under the DIP Facility) shall immediately become due and payable in
cash. Transferred Assets    As soon as practicable but not later than June 30,
2019 (or, in the case of the BriLog AW189 referred to below, on or prior to the
date of the Commitment Letter), the four AW189 helicopters presently leased
pursuant to the Settlement Agreement on Corrosion dated 20 February 2018, and
the leases, subleases, purchase agreement (Brilog) and framework agreement, each
dated July 11, 2013 (the “Leased AW189s”), and the two AW189s owned by BriLog
Leasing Ltd. (the “BriLog AW189s”),1 shall be transferred to a newly formed,
special purpose, bankruptcy remote subsidiary of Bristow Helicopter Group
Limited (the “BALL SPV”) or BriLog Leasing Ltd. (the “BriLog SPV”). DIP
Collateral   

The DIP Facility will be granted:

 

(a)   By the consent of the lenders thereto, first priority priming senior liens
on the 2019 Term Loan Collateral and the collateral securing the Secured Notes;

 

(b)   First priority senior liens on all other present and after acquired
unencumbered property or other property otherwise not subject to validly
perfected liens (whether tangible, intangible, real, personal or mixed and
wherever located) of the Debtors and non-Debtor Obligors, including without
limitation proceeds of avoidance actions and the DIP Loan Disbursement Account
(as defined below;

 

(c)   Junior liens on all collateral that is subject to validly perfected liens
permitted under the 2019 Term Loan and the Secured Notes, including collateral
securing the equipment financing facilities other than the Bristow U.S. Leasing
LLC (“BULL”) equipment financing facility (collectively with the collateral set
forth in subclauses (a) and (b) above, the “DIP Collateral”); and

 

(d)   Superpriority administrative expense claims against all Debtors, subject
to the Carve-Out (the “DIP Superpriority Claims”).

 

1 

Aircraft serial numbers 92001 and 92006.

 

3



--------------------------------------------------------------------------------

  

Notwithstanding the foregoing, the DIP Facility shall be subject to the
Carve-Out (as defined below) in all respects; and the liens on the DIP
Collateral shall be junior and subordinate to the Carve-Out. Equipment Facility
Lenders means Lombard plc, PK Air Finance, and Macquarie.

 

All of the liens securing the DIP Facility described herein shall, to the
fullest extent permitted by applicable law and bankruptcy jurisdiction, be
effective and perfected as of the DIP Order (except as expressly provided
herein) and without the necessity of the execution of mortgages, security
agreements, pledge agreements, financing statements or other agreements.

 

Notwithstanding the foregoing, the Company shall take all actions necessary,
desirable and/or requested by the DIP Agent or DIP Lenders to create and perfect
all liens in the collateral securing the DIP Facility in each jurisdiction in
which the DIP Order is not applicable.

 

In addition, with respect to the DIP Facility, the DIP Order will provide for
waivers of section 506(c), 552(b)’s equities of the case exception, and any
right to apply the equitable doctrine of marshaling, among other customary terms
and provisions.

Adequate Protection   

As adequate protection for the holders of the Secured Notes and the 2019 Term
Loan Lenders during the bankruptcy proceedings, the Company will provide a
customary adequate protection package, including without limitation:

 

(a) make current interest payments at the non-default rate under their
respective debt documents in connection with the Secured Notes and the 2019 Term
Loan, as applicable;

 

(b) provide to the holders of the Secured Notes and the 2019 Term Loan Lenders
replacement liens on and, if applicable, new continuing, valid, binding,
enforceable, non-avoidable and automatically perfected post-petition security
interest in and liens on all DIP Collateral immediately junior to the liens
securing the DIP Facility and the Carve-Out, but senior to all other liens on
the DIP Collateral;

 

(c) superpriority administrative expense claims, immediately junior to the DIP
Superpriority Claims and the Carve-Out, pari passu with superpriority claims
granted to Equipment Facility Lenders to the extent of any post-petition
diminution in value in collateral, including cash collateral of such Equipment
Facility Lenders and senior to all other claims in the Chapter 11 Cases;

 

(d) pay the reasonable and documented fees and expenses for counsel and
financial advisors to the Secured Notes Ad Hoc Group and the 2019 Term Loan
Lenders, including special and local counsel in all relevant jurisdictions;

 

4



--------------------------------------------------------------------------------

  

 

(e) deliver to the holders of the Secured Notes and the 2019 Term Loan Lenders
all reports, notices and Milestone requirements provided for in the DIP Loan
Documents and (f) the following adequate protection case milestones:

 

(i) the filing of a chapter 11 plan in form and substance satisfactory to the
Debtors, at any time, two or more unaffiliated Term Loan Lenders holding more
than 66 and 2/3% of the aggregate outstanding Term Loans (the “Required Term
Loan Lenders”) and, at any time, two or more unaffiliated Secured Notes Holders
holding more than 66 and 2/3% of the aggregate outstanding Secured Notes (the
“Required Secured Noteholders”, and together with the Required Term Loan
Lenders, the “Required Lenders”) (an “Acceptable Chapter 11 Plan”), and a
disclosure statement related thereto, on or before August 1, 2019;

 

(ii) entry of an order approving such disclosure statement, in form and
substance reasonably satisfactory to the Required Lenders, on or before the date
that is 45 days after the filing thereof;

 

(iii) entry of an order confirming the Acceptable Chapter 11 Plan, in form and
substance reasonably satisfactory to the Required Lenders, on or before the date
that is 60 days after the entry of an order approving the disclosure statement
for the Acceptable Chapter 11 Plan;

 

and (iv) substantial consummation of the Acceptable Chapter 11 Plan on or before
the date that is 30 days after the entry of an order confirming the Acceptable
Chapter 11 Plan.

 

In addition, the Company may make principal and interest payments, and reimburse
reasonable and documented attorneys’ fees and costs of one lead counsel and one
local counsel, to any other secured financing party to the extent (i) required
to comply with section 1110 of the Bankruptcy Code or (ii) agreed to by the
Required Lenders.

 

With respect to the 2019 Term Loan and the Secured Notes, the DIP Order will
provide for waivers of section 506(c), 552(b)’s equities of the case exception,
and any right to apply the equitable doctrine of marshaling, among other
customary terms and provisions.

 

5



--------------------------------------------------------------------------------

DIP Loan Disbursement Account   

The DIP Loan Documentation (as defined below) shall provide that the Borrowers
shall create one or more newly formed accounts maintained in a financial
institution acceptable to the Required DIP Lenders (the “DIP Loan Disbursement
Account”) owned by Holdings, and subject to a deposit account control agreement
(in form and substance satisfactory to the Required DIP Lenders and the DIP
Agent), which shall provide, inter alia, that the DIP Agent shall have immediate
and sole control over the account (including disbursements therefrom); it being
understood that no disbursements therefrom shall be permitted except pursuant to
the DIP Order.

 

The disbursements from the DIP Loan Disbursement Account shall only be made in
compliance with the DIP Budget for such uses as are specified herein. The
Debtors will seek emergency Bankruptcy Court approval of interim and final cash
management orders on the first day of the Chapter 11 Cases, which shall be in
form and substance acceptable to the Required DIP Lenders (the “Interim Cash
Management Order” and the “Final Cash Management Order,” as applicable).

Budget    Shall mean the 26-week operating cash flow forecast/budget of Holdings
and its subsidiaries that complies with the definition of the “Budget” under the
credit agreement governing the DIP Facility (the “DIP Credit Agreement”) and is
reasonably acceptable to the DIP Agent and the Required DIP Lenders (such
budget, as supplemented in accordance with the DIP Credit Agreement, the “DIP
Budget,” as applicable). The initial DIP Budget shall be received and approved
by the DIP Agent and Required DIP Lenders on or before the funding of the DIP
Facility. Reporting   

The Borrower shall provide the DIP Agent and the advisors to the Secured Notes
Ad Hoc Group:

 

(a)   monthly unaudited consolidated financial statements (other than cash flow
statements) of Holdings and its subsidiaries (together with consolidating
financial statements of Holdings’ foreign subsidiaries (other than cash flow
statements)) within 20 days after the end of each fiscal month, certified by
Holdings’ chief financial officer, chief accounting officer or treasurer;

 

(b)   quarterly unaudited consolidated financial statements of Holdings and its
domestic and foreign subsidiaries (together with consolidating financial
statements) within 45 days of quarter-end for the first three fiscal quarters of
the fiscal year, certified by Holdings’ chief financial officer, chief
accounting officer or treasurer;

 

(c)   annual audited consolidated financial statements of Holdings and its
subsidiaries (together with consolidating financial statements of Holdings’
foreign subsidiaries) within 90 days of year-end, certified with respect to such
consolidated statements by KPMG or other independent certified public
accountants;

 

6



--------------------------------------------------------------------------------

  

 

(d)   an updated DIP Budget, every four weeks, and a weekly report of any
variance from the DIP Budget, beginning the Friday immediately following the
initial funding of the DIP Facility, provided that the initial DIP Budget shall
be received and approved by the DIP Agent and Required DIP Lenders on or before
the funding of the DIP Facility;

 

(e)   all pleadings, motions and other documents related to the DIP Facility, by
the earlier of (i) two business days prior to being filed (and if impracticable,
then promptly after being filed) on behalf of the Company with the Bankruptcy
Court, or (ii) prior to the time such documents are provided by the Company to
the U.S. Trustee; and

 

(f)   other customary reporting requirements for similar debtor-in-possession
financings and other reporting requirements appropriate to the specific
transaction, including, without limitation, with respect to litigation,
contingent liabilities, ERISA or environmental events and notice and delivery of
certain filings made by the Company.

 

For the avoidance of doubt, financial reporting packages shall include
information on Debtor and non-Debtor subsidiaries, including detailed
information on Bristow Aviation Holdings Limited and its subsidiaries.

Conditions Precedent   

Conditions precedent to each borrowing under the DIP Facility shall be customary
for financings of this type and consistent with the Documentation Principles,
and shall include, without limitation:

 

(a)   the preparation, authorization, execution and delivery by the Borrowers
and the Guarantors of loan and security documentation, borrowing notices, legal
opinions, closing certificates, organizational documents, evidence of
authorization and good standing and the DIP Budget in each case in customary
form and satisfactory to the DIP Agent and the DIP Loan Lenders;

 

(b)   all documents and instruments required to create and perfect the liens in
the DIP Collateral shall have been executed and delivered by the Borrowers, the
Guarantors and any other necessary persons or entities and be in proper form for
filing in the appropriate jurisdiction;

 

(c)   entry by the Bankruptcy Court of the DIP Order, which shall include
approval of the granting of the liens securing the DIP Facility to the DIP
Agent;

 

7



--------------------------------------------------------------------------------

  

 

(d)   the representations and warranties of the Borrowers and Guarantors under
the DIP Loan Documents shall be true and correct;

 

(e)   the Borrowers shall have given the DIP Lenders five business days’ notice
of any requests for a drawing under the DIP Facility;

 

(f)   no default under the DIP Loan Documents shall have occurred and be
continuing; and

 

(g)   all reasonable and documented fees, costs and expenses owed to the DIP
Lenders and advisors to the Secured Notes Ad Hoc Group shall have been paid.

Representations and Warranties    The DIP Loan Documents will contain customary
representations and warranties in form and substance reasonably acceptable to
the DIP Agent and DIP Lenders and consistent with the Documentation Principles,
subject to materiality thresholds, carve-outs and exceptions to be agreed, and
including, but not limited to, representations that the Borrower and Guarantors
do not have any material actual liabilities which have not been disclosed to the
DIP Agent and DIP Lenders, and that no defaults under or termination of material
agreements (including termination of the U.K. SAR contract) or the exercise of
remedies designed to take control thereof have occurred from and after the date
of commencement of the Chapter 11 Cases. Affirmative Covenants   

The DIP Loan Documents will contain customary affirmative covenants in form and
substance acceptable to the DIP Agent and DIP Lenders and consistent with the
Documentation Principles, subject to, where appropriate, materiality thresholds,
carve-outs and exceptions to be agreed, and including without limitation
requirements:

 

(a)   to perfect the DIP Agent’s liens on any non-Debtor assets comprising DIP
Collateral;

 

(b)   that all pleadings, motions and other documents related to the DIP
Facility filed on behalf of the Debtors be reasonably acceptable to the Required
DIP Lenders;

 

(c)   to provide to the DIP Lenders and their financial advisors access to the
financial advisors to the Company upon reasonable prior notice at all times
during the Chapter 11 Cases; and

 

(d)   that the U.K. SAR contract remain in full force and effect, without
material modifications or impairments, at all times during the Chapter 11 Cases
and upon the Debtors’ exit from bankruptcy.

 

8



--------------------------------------------------------------------------------

Financial Covenants    The DIP Loan Documents will contain financial covenants
applicable to Holdings and its subsidiaries, and acceptable to the DIP Agent and
applicable DIP Lenders, limited to compliance with the DIP Budget as measured by
an appropriate variance test measured and tested on a rolling four-week basis.
Negative Covenants    The DIP Loan Documents will contain customary negative
covenants in form and substance acceptable to the DIP Agent and DIP Lenders and
consistent with the Documentation Principles, subject to, where appropriate,
materiality thresholds, carve-outs and exceptions to be agreed, and including,
but not limited to, negative covenants prohibiting incurrence of additional debt
by Holdings, the Borrowers and their respective foreign and domestic
subsidiaries and the incurrence of any lien not currently existing on their
respective assets and otherwise restricting fundamental changes, loans and other
investments, restricted payments, asset sales, affiliate transactions (outside
the ordinary course of business), restrictive agreements, hedging transactions,
amendments to material documents and accounting changes. Events of Default   

The DIP Loan Documents will contain customary events of default (each, an “Event
of Default”) (with, where appropriate, customary grace periods and exceptions)
in form and substance appropriate for debtor-in-possession financings and the
specific transaction, and which shall be acceptable to the DIP Agent and DIP
Lenders and consistent with the Documentation Principles, including without
limitation:

 

(a)   bankruptcy or other insolvency events of direct or indirect non-Debtor
subsidiaries of the Borrower other than as a result of the commencement of the
Chapter 11 Cases;

 

(b)   failure or invalidity of liens granted pursuant to the DIP Order;

 

(c)   the termination of or other exercise of remedies under the U.K. SAR
contract;

 

(d)   the making of any payments in respect of prepetition obligations other
than as agreed to by the Secured Notes Ad Hoc Group;

 

(e)   the entry of an order of the Bankruptcy Court granting any claim, other
than as permitted under the DIP Loan Documents including any carve-out for
administrative expenses, superiority administrative expense claim status pari
passu with or senior to the claims in favor of the DIP Lenders under the DIP
Facility;

 

9



--------------------------------------------------------------------------------

  

 

(f)   noncompliance by any Obligor or any of its subsidiaries with the terms of
the DIP Order;

 

(g)   failure to comply with any of the Milestones;

 

(h)   (i)  entry of an order dismissing any of the Chapter 11 Cases or
converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, or any filing by the Debtors of a motion or other pleading
seeking entry of such an order; (ii) a trustee, responsible officer or an
examiner having expanded powers (beyond those set forth under section 1106(a)(3)
and (4) of the Bankruptcy Code) under section 1104 of the Bankruptcy Code (other
than a fee examiner) is appointed or elected in the Chapter 11 Cases, the
Debtors apply for, consent to or acquiesce in, any such appointment, or the
Bankruptcy Court shall have entered an order providing for such an appointment,
in each case without the prior written consent of the Required DIP Lenders in
their sole discretion; (iii) the entry of an order staying, reversing, vacating
or otherwise modifying the DIP Order, or the filing by the Debtors of an
application, motion or other pleading seeking entry of such an order;
(iv) without the consent of the Required DIP Lenders, the entry of an order in
any of the Chapter 11 Cases seeking authority to use cash collateral (other than
with the prior written consent of the Required DIP Lenders) or to obtain
financing under section 364 of the Bankruptcy Code (other than the DIP
Facility); (v) without the consent of the Required DIP Lenders the entry of an
order in any of the Chapter 11 Cases granting adequate protection to any other
person (which, for the avoidance of doubt, shall not apply to any payments made
pursuant to “first day” or other orders reasonably acceptable to the Required
DIP Lenders) or (vi) the filing or support of any pleading by any Obligor (or
any direct or indirect parent thereof) seeking, or otherwise consenting to, any
of the matters set forth in clauses (i) through (v) above; and

 

(i) the commencement of any action by any Obligor or any direct or indirect
subsidiary of any Obligor against any of the prepetition secured parties with
respect to any of the obligations or liens under or with respect to the Secured
Notes.

Remedies upon an Event of Default    The DIP Loan Documents will allow for
remedies upon Events of Default in form and substance customary, and which shall
be acceptable to the DIP Agent and DIP Lenders and consistent with the
Documentation Principles.

 

10



--------------------------------------------------------------------------------

Milestones   

The DIP Credit Agreement will include certain milestones (collectively, the
“Milestones”) related to the chapter 11 cases as agreed by and between the DIP
Agent and the DIP Lenders, on the one hand and the Debtors, on the other hand,
including, without limitation (it being understood that, except as provided
below, all orders and other documents filed with the Bankruptcy Court must be
reasonably acceptable to the DIP Agent and the Required DIP Lenders):

 

(a)   No later than 90 days following the Petition Date, the DIP Order shall be
entered.

 

(b)   No later than August 1, 2019, the Company shall file a Chapter 11 Plan,
which shall provide for the payment in cash in full of the DIP Facility and
customary releases, and Disclosure Statement related thereto.

 

(c)   Not later than 45 days following the filing of such Chapter 11 Plan and
Disclosure Statement, the Bankruptcy Court shall enter an order approving the
Disclosure Statement.

 

(d)   Not later than 60 days following the approval of such Disclosure
Statement, the Bankruptcy Court shall enter an order confirming the Chapter 11
Plan, which shall provide for the payment in cash in full of the DIP Facility
and customary releases.

 

(e)   Not later than 30 following entry of the order confirming the Chapter 11
Plan, the confirmed Chapter 11 Plan shall be effective.

 

(f)   Not later than 1 year from the Petition Date, the DIP Facility (including,
without limitation, all accrued and unpaid interest, fees and expenses) shall be
repaid in full subject to the Equity Conversion Option if exercised
(the “Outside Date”).

Assignments and Participations:    Assignments must be in a minimum amount of
$500,000 (or, if less, the remaining commitments and/or DIP Loans of any
assigning DIP Lender) and are subject to the consent of the DIP Agent and the
Debtors, except, in each case, with respect to any assignment to a DIP Lender,
an affiliate of such a DIP Lender or a fund engaged in investing in commercial
loans that is advised or managed by such a DIP Lender or the advisor or manager
of such DIP Lender. No consent of the Borrowers shall be required with respect
to any such assignment during the existence of an Event of Default. Carve-Out   
The Carve-Out shall consist of the aggregate amount needed for (i) accrued but
unpaid professional fees, costs and expenses of the Borrower (other than any
“success” or similar fees payable to such professionals) and professionals for
any official committee of

 

11



--------------------------------------------------------------------------------

   unsecured creditors (the “Committee”), whether allowed before or after the
delivery of a Carve-Out Trigger Notice, incurred at any time prior to DIP
Agent’s delivery of a Carve-Out Trigger Notice (as defined below), (ii)
professional fees, costs and expenses of the Borrower and Committee incurred at
any time in the Chapter 11 Cases after delivery of a Carve-Out Trigger Notice
not to exceed an agreed amount, and (iii) the payment of fees and expenses
pursuant to 28 U.S.C. § 1930 (collectively, the “Carve-Out”). The Carve-Out and
any loans under the DIP Facility may not be used to investigate or challenge the
validity, perfection, priority, extent, or enforceability of the DIP Facility,
the Secured Notes or the liens or security interests securing the DIP Facility
or the Secured Notes. “Carve-Out Trigger Notice” means written notice to the
Borrower that the Carve-Out is invoked, which notice shall be delivered only
after the occurrence and during the continuation of an Event of Default (after
giving effect to any applicable grace periods). Professional Fees and
Indemnification    All reasonable and documented out-of-pocket accrued and
unpaid fees, costs, disbursements and expenses of the DIP Agent and the Secured
Notes Ad Hoc Group (including, without limitation, the reasonable and documented
fees, costs and expenses of their legal counsel (including, for the avoidance of
doubt, the fees, costs and expenses of counsel to the DIP Agent, aviation
counsel and local (including foreign) counsel as appropriate), and financial
advisors) shall be paid monthly. In addition, the Company shall indemnify the
DIP Lenders and each of their respective affiliates and their and their
affiliates’ respective officers, directors, employees, agents, advisors,
attorneys and representatives. Documentation   

This term sheet shall be subject to further documentation, including, without
limitation, the DIP Credit Agreement, the order(s) approving the DIP Facility,
and all the security and collateral agreements (including, without limitation,
account control agreements) that are required by, and are in form and substance
satisfactory to, the DIP Agent and DIP Lenders (collectively, the “DIP Loan
Documents”).

The DIP Credit Agreement shall not become effective or binding until the date on
which the DIP Credit Agreement is fully executed.

Documentation Principles   

The DIP Loan Documents will be consistent with the Documentation Principles (as
defined below).

As used herein, “Documentation Principles” means documentation based on and that
will be drafted starting from the 2019 Term Loan Agreement dated as of May 10,
2019; provided that the definitive documentation will be modified (i) to reflect
the express terms and conditions set forth in this Term Sheet, (ii) to account
for the existence and continuance of the Chapter 11 Cases (including

 

12



--------------------------------------------------------------------------------

   customary representations and warranties, covenants and events of default for
facilities of this type) and to include provisions applicable to
debtor-in-possession facilities generally, (iii) to reflect changes in law and
market practice, and (iv) as otherwise agreed between the Company and the DIP
Lenders. Notwithstanding the foregoing or any other provision hereof, certain
“thresholds,” “baskets,” “grace periods,” and “cure periods” shall be modified
in a customary manner for debtor-in-possession facilities. Governing Law   
State of New York (and, to the extent applicable, the Bankruptcy Code) Counsel
to the Secured Notes Ad Hoc Group    Davis Polk & Wardwell LLP, Daugherty,
Fowler, Peregrin, Haught & Jenson and each local counsel retained by the Secured
Notes Ad Hoc Group.

 

13



--------------------------------------------------------------------------------

Schedule 1 – Guarantors

Bristow Holdings Company Ltd (Cayman Islands)

BL Holdings II CV (Netherlands)

BL Scotia LP (UK)

Bristow Cayman Ltd. (Cayman Islands)

Bristow Helicopter Group Limited (UK)

Bristow Canadian Real Estate Company Inc. (Canada)

Bristow Canada Holdings Inc. (Canada)

BriLog Leasing Ltd. (Cayman)

Bristow (UK) LLP (UK)

 

14



--------------------------------------------------------------------------------

ANNEX I

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in this Commitment Letter or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under this Commitment Letter, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b)

the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Commitment Letter; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.